Citation Nr: 1339051	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether a declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 2002) against the Appellant was proper.


WITNESSES AT HEARING ON APPEAL

The Appellant, spouse; and daughter


ATTORNEY FOR THE BOARD

Pflugner, Sean G., Counsel



INTRODUCTION

The above-captioned Veteran served in the Philippine Commonwealth Army from November 1941 to October 1942 and from August 1945 to May 1946.  The Appellant is asserting that he is this Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 Administrative Decision by the Department of Veterans Affairs (VA) Regional Office in Manila, Republic of the Philippines.  The claim was previously before the Board in July 2011 at which time it was remanded for additional development.  After a February 2013 supplemental statement of the case, the claim has been returned to the Board for further appellate review.

In April 2011, the Appellant, spouse, and daughter testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Appellant's claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

The Appellant knowingly presented false and fraudulent evidence in connection with his claim of entitlement to VA benefits for a dependent child.


CONCLUSION OF LAW

The declaration of forfeiture of eligibility of VA benefits was proper.  38 U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 3.159 (2013).

The Board acknowledges that, in this case, there has been no specific notice or development accomplished pursuant to the VCAA.  However, the forfeiture statute resides in chapter 61 of title 38 of the United States Code, and the regulations pertaining to forfeiture have their own notice and development provisions.  See, e.g, Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the VCAA provisions apply only to procedures under chapter 51 of title 38, United States Code).

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 38 C.F.R. § 3.901 or 38 C.F.R. § 3.902 will not be declared until the person has been notified by the Regional Counsel or, in the Manila VA Regional Office, the Veterans Service Center Manager, of the right to present a defense.  Such notice shall consist of a written statement sent to the person's latest address of record setting forth the following:  (1) The specific charges against the person; (2) A detailed statement of the evidence supporting the charges, subject to regulatory limitations on disclosure of information; (3) Citation and discussion of the applicable statute; (4) The right to submit a statement or evidence within 60 days, either to rebut the charges or to explain the person's position; (5) The right to a hearing within 60 days, with representation by counsel of the person's own choosing; (6) That fees for the representation are limited; and (7) No expenses incurred by a claimant, counsel, or witness will be paid by VA.

The RO issued a proposed Administrative Decision in May 2009 and a May 2009 notice letter wherein the Appellant was provided detailed notice of the charges against him, the evidence supporting these charges, and the law applicable in this case.  In addition, the May 2009 letter informed him that he had a right to a hearing with representation, the right to submit additional evidence within 60 days, and that no expenses incurred by him, his representative, or witnesses will be paid for by VA.  The Appellant submitted evidence in support of his claim and gave testimony at a July 2009 RO Decision Review Officer (DRO) hearing.  In a September 2009 Administrative Decision, the RO concluded that the Appellant knowingly and with the intention to secure benefits furnished false and fraudulent evidence in support of his claim for additional benefits for a dependent child.  The RO recommended that the matter be presented to the Director of Compensation and Pension Service for forfeiture consideration.  In December 2009, the Director of Compensation and Pension Service determined that the Appellant had submitted fraudulent evidence in an attempt to obtain benefits to which he had no entitlement and, thus, forfeited his eligibility to VA benefits (other than insurance benefits).  The Appellant then perfected an appeal of this decision to the Board.  

The Appellant was provided a hearing before a RO DRO in July 2009 and with the undersigned Veterans Law Judge (VLJ) in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that a hearing officer fulfill two duties in order to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During both the July 2009 and April 2011 hearings, the Appellant was accompanied by witnesses, each of whom provided testimony.  He did not have an accredited representative.  The DRO and VLJ explained to the Appellant and his witnesses that his claim of entitlement to additional benefits for a dependent daughter had been denied and that he forfeited his eligibility to VA benefits because VA determined that he was an imposter and that he had submitted false or fraudulent evidence.  During the April 2011 hearing, the VLJ asked the Appellant and his witnesses if they had any additional evidence to submit in support of his appeal, to which they replied in the negative.  Although the DRO and VLJ did not suggest the submission of evidence that may support the Appellant's claim, the salient issue with respect to this claim is whether he had already submitted false or fraudulent evidence, to include evidence with regard to his identity.  Thus, the DRO and VLJ focused on providing the Appellant and his witnesses the opportunity to present testimony to rebut the evidence upon which the RO based its determination that he was an imposter and to rebut the evidence that the RO deemed to be false or fraudulent.  Neither the Appellant nor his witnesses have suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Based on the above, the Board finds that the mandated duties have been met, and no additional assistance or notification is necessary.  38 C.F.R. § 3.905(b).

Historically, in December 2007, the Appellant submitted a claim of entitlement to additional VA benefits for a dependent daughter.  Ultimately, in December 2009, the Director of Compensation and Pension Service determined that the Appellant had submitted fraudulent evidence in an attempt to obtain benefits to which he had no legal entitlement and, thus, forfeited his eligibility to VA benefits.  The Appellant perfected an appeal of this decision to the Board.  In July 2011, the Board remanded the claim in order to obtain a translation of an April 12, 2007 sworn statement and to notify the Appellant that he could submit additional evidence demonstrating that he was the biological father of his alleged daughter.  In October 2011, the RO sent the Appellant a letter wherein he was requested to provide evidence, not previously submitted, that demonstrated that he was his alleged daughter's biological father.  After a translation of the April 12, 2007 statement was obtained and associated with the claims file, the RO confirmed and continued the determination that he was an imposter and that he had submitted false or fraudulent evidence in support of his claim for additional benefits for a dependent daughter.  The RO then issued a February 2013 supplemental statement of the case before remitting the claim to the Board for further appellate review.  Based on the above, the Board finds that the RO substantially complied with the July 2011 remand directives and, thus, a remand for corrective actions is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board will address the merits of the above-captioned claim.  

Any person who knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary shall forfeit all rights, claims, and benefits under all laws administered by the Secretary, except laws relating to insurance benefits.  38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901(a). 

"Fraud" is an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper concerning any claim for benefits under any laws administered by the VA, except laws relating to insurance benefits.  38 C.F.R. § 3.901(a). 

A forfeiture action is an adversarial process initiated by VA.  The adversarial process requires the application of a "beyond a reasonable doubt standard" to declare a forfeiture.  Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000). 

VA must determine whether the evidence establishes beyond a reasonable doubt that the Appellant knowingly made, or caused to be made, false or fraudulent statements concerning a claim for benefits.  The determination of whether the Appellant knowingly submitted false or fraudulent evidence to VA is a question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In December 2007, the Appellant submitted a claim of entitlement to additional VA benefits based on a dependent daughter.  Therein, the Appellant identified himself by a specific name.  Further, he identified his alleged dependent biological daughter "M.," and indicated that her date of birth was November [redacted], 1995.

In support of this claim, the Appellant submitted a June 2004 form from the Republic of Philippines, National Statistics Office, Office of the Civil Registrar General, indicating that the individual by whom he identified himself had been born on April [redacted], 1919.  This form also indicated that the identified individual appeared in the "National Indices of Marriage for Groom" for the years 1973 to 2002, which was based upon a July [redacted], 1999 marriage.

The Appellant also submitted a Certificate of Death for an alleged former spouse.  The date of death and the date of the certificate was February [redacted], 1995.  This certificate contained a signature of the name by which the appellant identified himself, with no middle name or initial included in either the signed or the typed name.

The Appellant submitted a July 12, 1999 Certificate of Marriage indicating that individual by whom he identified himself had wedded "L." on July [redacted], 1999.  This certificate demonstrated that his date of birth was claimed to be January [redacted], 1928 and that he was 71 years and 5 months old.  His father's name and his mother's name were listed.

In a November 2007 statement, the Appellant said that he was submitting a claim for additional benefits for his second legal wife, "L.", and to "register" one of his beneficiaries.

Additionally, the Appellant submitted a photocopy of a Certificate of Live Birth for a daughter "M.," indicating that her date of birth was November [redacted], 1995.  This certificate indicated the mother's maiden name, and the father's full name, including a middle name, and the first and last name by which the appellant identifies himself.  This certificate also demonstrated that the identified father was 71 years old at the time of "M.'s" birth, marking a birthdate sometime in 1924.  In the signature block for the father, the typed name included the initial for the middle name indicated in the signed full name, which contained the first and last name by which the appellant identifies himself.

The Appellant also submitted what appears to be an original Certificate of Live Birth for "M."  All of the information pertaining to her date of birth, her mother's name, her father's name, and father's age was identical to the above noted photocopy of the birth certificate.  Moreover, in the signature block for the father, the father's typed name remained the same.  However, the handwriting for the signed name was clearly different and, further, the signed name did not include the middle name previously stated.  In fact, no middle name had been signed.
 
The evidence submitted in support of the December 2007 claim also included a March 4, 2002 form from the Republic of Philippines, Office of the Local Civil Registrar, demonstrating that the following "facts" appeared in the Registrar of Births:  that "M." was born on November [redacted], 1995; her mother's name; a father's name the same as that typed in the signature block on the above noted Certificate of Live Birth; and that the mother and father were married on March [redacted], 1995.

The Appellant submitted a form allegedly concerning his consent to the administration of anesthesia for a surgical procedure at the Veterans Memorial Hospital, dated August 14, 1974.  This form indicated that the patient's name was that which the appellant uses to identify himself, and that he was 72 years old at the time this form was signed, marking a date of birth sometime in 1902.

Based on a review of the submitted evidence, the RO determined that there were inconsistencies and, thus, ordered the completion of a field examination in order to confirm the marital relationship between the Appellant and the paternity of "M."  

On September 22, 2008, a field examiner arrived at the address of record, but the Appellant was not home because he apparently had an appointment with his doctor.  A conversation between the field examiner and the Appellant's alleged daughter "E." revealed that the Appellant had refused to recognize "M." as his daughter because he believed that he was no longer capable of producing a child.  When asked about the inconsistencies regarding the Appellant's name, "E." stated that the Appellant might have used aliases for reasons unknown to her.  She further denied any knowledge of the variations of the name associated with documents submitted in support of previously submitted claims.  The field examiner then attempted to confirm the Appellant's presence at a doctor's appointment.  The doctor was not in the office at the time the field examiner contacted the office, but a secretary confirmed that an individual with the first and last name utilized by the appellant had been a patient since 2003.  The secretary also confirmed that such individual had appeared for an appointment that day, but, because his doctor was not in the office, was not seen.  The secretary indicated that, when such individual established care at the clinic, he indicated that he was 83 years old, which marks his date of birth sometime in approximately 1920.  The field investigator provided photographs of the person alleged to be the Veteran to the secretary in order to confirm the Appellant's identity.  The secretary stated that the individual in a December 1990 picture of the Veteran was not the patient she identified.  She then stated that the patient she identified resembled the individual in an undated photograph allegedly taken during a wedding.  Both of these photographs have been associated with the claims file.  The field examiner then noted discrepancies with regard to the Appellant's age, specifically that, if the Appellant is as identified in the August 14, 1974 Veterans Memorial Hospital record, he would have been 106 years old at the time the field examination report was created (September 22, 2008).  However, the field examiner indicated that the Appellant's then current age was 89 years old.  The field examiner returned to the Appellant's address of record and again spoke with "E.'  She confirmed that her father had been born on April [redacted], 1919, but she was unable to explain the documents demonstrating a birth date of January [redacted], 1928.  Further, she was unable to confirm the authenticity of the signature on a wedding contract or the authenticity of the military documents of record.  When confronted with "M.'s" birth certificate indicating that her father's middle name was not that which the Appellant used to identify himself, the field examiner stated that "E." provided inconsistent responses.  She then asserted that the mother indicated on the birth certificate had been the Appellant's common law wife, and that the Appellant had refused to acknowledge responsibility for "M."  The field examiner then observed that the Veteran's first wife had died on February [redacted], 1995, but there was evidence demonstrating that the Appellant had married the mother indicated on the birth certificate on March [redacted], 1995, 3 days after his first wife's death.  "E." was unable to provide a consistent explanation as to how this was possible.  The field examiner asked "E." to ensure that the Appellant/Veteran present himself to VA on September 18, 2008, but he never showed up.  Ultimately, the field examiner concluded that "E." was the individual responsible for submitting the claim for VA benefits for a dependant daughter, and the Appellant was not the Veteran.  As such, the field examiner recommended that the benefits being paid by VA be suspended until the whereabouts of the Veteran could be confirmed, and that VA initiate a forfeiture action.

In March 2009, the Appellant appeared for a deposition conducted by the field examiner.  The Appellant identified himself as on the December 2007 claim, and stated that he had been born on April [redacted], 1919.  When asked if he knew "M.", the Appellant replied in the negative.  Further, when asked if he had applied for benefits for "M.", he replied, "No, sir.  I do not know any ['M.']"  When asked if he knew the mother listed on "M.'s" birth certificate, he stated that he had no idea who she was either.  The Appellant was then asked how many children he had and what their names were.  The Appellant identified 5 children by name, but did not mention "M."  The Appellant at first stated that no one assisted him with his applications for VA benefits, but then said that his children helped him, including explaining the contents of all correspondence before it was submitted to VA.

On March 25, 2009, the field examiner again travelled to the Appellant's address of record to conduct interviews.  The field examiner then produced another report, dated on March 30, 2009, wherein the information obtained during the interviews was discussed.  The examiner indicated that "E." was interviewed.  She confirmed her participation in the Appellant's submission of claims for VA benefits, and stated that she explained to the Appellant the contents of any correspondence submitted.  She then stated that she convinced the Appellant to sign "M.'s" birth certificate even though it was unclear whether the Appellant was actually "M.'s" father.  She claimed she was forced to do this because "M.'s" mother was pressuring the Appellant for financial support of "M."  "E." then asserted that the Appellant and "M.'s" mother had once lived together as husband and wife after their marriage on March [redacted], 1995, 3 days after his first wife's death.  The Appellant denied having signed any document concerning "M.'s" birth; he also denied having signed his name utilizing a different middle name.  He could not explain why the name of "M.'s" father on the birth certificate utilized a different middle name than that by which he identifies himself.  He then admitted that his real name included his mother's surname as a middle name, and not the middle name that he uses to identify himself.  Neither he nor "E." could provide an explanation as to why he was using a middle name other than his mother's surname, as was shown on a submitted marriage contract.  He denied ever using his mother's surname as a middle name.  With respect to his date of birth, the Appellant confirmed that he was born on April [redacted], 1919.  He claimed that he used January [redacted], 1928 in the marriage contract to his current wife, "L.," because he wanted to appear younger.  "E." confirmed the Appellant's statements.  The field examiner then asked if the Appellant had ever been treated at the Veterans Memorial Medical Center (VMMC), to which the Appellant replied in the negative.  According to the field examiner, "E." then interrupted, stated that the Appellant had indeed been treated at VMMC.  The field examiner then pointed out to the Appellant and "E." that the treatment reports associated with the claims file demonstrated that the individual was 72 years old on August 14, 1974, which, by extrapolation, meant that he would be at least 107 years old at the time of the interview.  Neither provided a statement in response.  The field examiner then questioned the Appellant about his time as a Prisoner of War, but he was unable to provide any details.  The Appellant also failed to provide a response when asked if the documents submitted in support of his claim were actually his.  "E." indicated that she was the only person that assisted the Appellant with submitting claims.  After the field examiner informed "E." that the VA benefits could be terminated if fraudulent evidence was submitted, she asked that the Appellant at least be allowed to receive the one-time payment from the Filipino Veterans Equity Compensation Fund.  The field examiner again concluded that the Appellant was an imposter and that he was attempting to defraud the U.S. government.

Subsequently, VA received another photocopy of "M.'s" Certificate of Live Birth.  Again, the biographical information remained the same as the first certificate submitted to VA in support of the above-captioned claim.  Moreover, the signature block for the father included the same type written name using the initial of the Appellant's mother's surname as the middle name.  However, handwriting for the father's signed name was different from the first photocopy of the birth certificate and different from the original birth certificate.

In July 2009, the Appellant, and witnesses provided testimony at a hearing with a DRO.  During the hearing, the Appellant testified that he had denied knowing "M.'s" mother and "M." when asked by the field examiner because he was unable to discern the name of the person.  He further insisted that he did not know his alleged daughter's name, "M.," and that he had only ever known her as "bata," which translated to "child" in English.  The Appellant re-confirmed his knowledge that a claim had been filed for additional VA benefits based on a dependant daughter.  The Appellant and "M.'s" mother eventually testified that they were never married, but that the Appellant supported her while she was pregnant with "M."  He claimed that their relationship did not last because they could not get along.  "E." then testified that the Appellant had used his grandmother's maiden name as a middle name in order to avoid confusion, without further explanation as to what confusion they were attempting to avoid.  She then reasserted that the Appellant's middle name was not his grandmother's maiden name, but that it was actually the name by which he currently identifies himself.  "M.'s" mother then stated that she and the Appellant "invented" the date of their wedding (March [redacted], 1995) in order to obtain "M.'s" original birth certificate, without further explanation as to why they needed to do so.  She also denied ever forcing the Appellant to sign "M.'s" birth certificate.  The DRO again asked the Appellant to explain why he denied knowing "M." or "M.'s" mother during the March 2009 interview with the field examiner.  The appellant insisted that he only knew "M." as "bata," and that he misheard "M.'s" mother's name.  When asked if it was explained to him why the field examiner was conducting the interviews (i.e., as a consequence of submitting a claim of entitlement to additional VA benefits for his daughter), the Appellant first appeared to not understand the DRO's questions, then reiterated that he did not know "M.'s" name.

In a statement submitted contemporaneously to his July 2010 substantive appeal, the Appellant asserted that he did not provide the information that is present on "M.'s" birth certificate.  He claimed that "M.'s" mother provided the information, which explains why it was incorrect.  He reiterated that his real full name is as he currently identifies.  He denied that "E." submitted false or fraudulent evidence in support of his claim or to the field examiner.  He explained that he was not aware of the age he provided to VMMC because he was "alone and sicked" when he was discharged from the hospital.

During an April 2011 hearing with the undersigned VLJ, witnesses testified that the Appellant was not an imposter.  They testified that they did not know if the Appellant ever used other names, but then asserted that he changed his middle to his grandmother's maiden name because he was living with "another woman."  The Veteran's current spouse testified that she first knew the Appellant in 1996 when she was 32 years old.  At that time, he was introduced as, and neighbors called him, by the first and last name that he currently identifies, with no mention of a middle name or initial.  "E." testified that she had spoken with the secretary at the doctor's office during the Appellant's recent monthly check-up.  According to "E.", the secretary said she knew the Appellant, even though the field examiner reported that the secretary said she did not know him.

In an affidavit received in August 2011, "M.'s" mother attested that she was the Appellant's common law wife from February 1994 to sometime in 1997 and that "M." was a product of that union.  These assertions were also attested to by signatories to 4 additional separate affidavits.  In another affidavit, the midwife on "M.'s" birth certificate, attested that "M." was the child of the individual by whom the Veteran identified himself.

In a November 2011 statement, the Appellant stated that he, "M.'s" mother, and "M."  lived together as a common law family.

According to an affidavit from received in March 2013, signatories attested that "M." was the child of the Appellant.  They also attested that the Appellant's use of different middle names was one in the same person.  They claimed they are privy to this information because they are close friends and neighbors of the Appellant's family.

Preliminarily, the Appellant consistently indicated that he was aware of the claims being submitted for VA benefits; that he was assisted in those claims by his family, mostly "E."; and that he was aware of the information in the correspondence submitted to VA.  As such, the Appellant knowingly submitted or caused to be submitted all of the evidence discussed above.

Based on the above, the Board finds that the evidence establishes beyond a reasonable doubt that the Appellant knowingly submitted or caused to be submitted false and/or fraudulent evidence in support of his December 2007 claim for additional benefits for a dependent child.  First, VA received three Certificates of Live Birth concerning "M."  The first was clearly a photocopy of the original and included the father's hand-written signature using the appellant's mother's surname as a middle name.  The second Certificate of Live Birth appeared to be an original.  It, however, included a signature by the father different from the hand writing in the photocopied version and did not include his middle name.  The third Certificate of Live Birth was also a photocopy and included yet another version of the father's hand-written signature.  Clearly, the birth certificates have been altered because each of them includes a different version of the father's signature.  Thus, the Board finds that the Appellant knowingly submitted or caused to be submitted fraudulent Certificates of Live Birth pertaining to "M."

Second, VA has received evidence indicating varying versions of the Appellant's/Veteran's name.  During the pendency of this appeal, the Appellant, and family members were questioned as to the discrepancy with respect to his name.  Responses to the question varied from occasion to occasion.  Sometimes the interviewed individual, including the Appellant, was unable to provide an explanation as to why a different middle name appeared on "M.'s" birth certificate as her father's middle name.  Only later did the Appellant claim that he used a different middle name because it was his grandmother's maiden or middle name, and that it was used to avoid confusion, without further elaboration as to what confusion they were attempting to avoid.  On another occasion, the Appellant acknowledged that his real middle name was his mother's maiden name, but insisted on numerous occasions that his real middle name was as he currently identifies himself.  On yet another occasion, he insisted that the only reason his grandmother's maiden name was used as his middle name on "M.'s" birth certificate was that "M.'s" mother supplied the incorrect information without his knowledge.  The Board is unable to ascertain the Appellant's/Veteran's true name as the evidence of record is irreconcilable.  Regardless of the irreconcilable nature of the evidence, the Board finds that the various attempts at explaining the usage of various names, and the evidence submitted in support thereof, cannot all be true and, thus, some of the evidence is necessarily false.  As such, the Appellant knowingly submitted, or caused to be submitted, false evidence concerning his real name.

Third, the record included evidence indicating that the Appellant was born on several different dates.  The Appellant and others explained that he used January [redacted], 1928 as his birth date when marrying "L." on July [redacted], 1999, because he wanted to appear younger than his actual age, without further justification as to why.  Regardless, neither the Appellant nor any member of his family has provided an explanation as to why his alleged age is listed as 71 years old on "M.'s" birth certificate, which would mean that he was born sometime in 1924.  Further, the Appellant submitted a treatment record from the Veterans Memorial Hospital or VMMC indicating that the individual by whom he is identified was 74 years old on August 14, 1974, making his birth date sometime in 1902.  He essentially claimed that he gave the wrong age/date of birth to treatment providers while he was at VMMC because he was sick.  However, this age/approximate birth date was reflected in numerous documents previously submitted by the Appellant in support of other claims of entitlement to VA benefits.  Other evidence, including statements provided by the secretary at the doctor's office, indicated that he was 83 years old in 2003.  Further, the evidence of record also indicated that the Appellant was born on April [redacted], 1919, which is the date that the Appellant most consistently claimed was his birthday.  Not all of the above evidence can be true and, thus, at least some of it is necessarily false.  Consequently, the Board finds that the Appellant knowingly submitted or caused to be submitted false or fraudulent evidence pertaining to his age and/or date of birth.

Fourth, the Appellant consistently affirmed that he was aware of the claims being submitted for VA benefits and that his family (namely "E.") read and explained the contents of all correspondence with VA to him prior to it being sent.  In his claim of entitlement to additional VA benefits for his alleged dependent daughter, his daughter is referred to by name.  When the field examiner deposed/interviewed the Appellant, he denied knowing "M." by name.  When subsequently asked about this, he explained that he did not know his daughter by "M.," and, instead knew her only as "bata," meaning "child."  If the Appellant was aware of the claims being submitted to VA and was aware of the contents of the correspondence submitted to VA, and his daughter was referred to by name in his claim, the Appellant cannot credibly claim that he did not know his alleged daughter's name.  This is especially true given that the Appellant asserted during the pendency of this appeal that he, "M.'s" mother, and "M." lived together as a common law family for nearly two years.  Further, it is reasonable to assume that the field examiner explained why he was conducting the investigation and administering interviews, to include the identification of his daughter by name.  As such, the Board finds that the Appellant knowingly submitted false statements about not knowing his daughter's name to justify his responses to the field examiner.

Fifth, "E." claimed that she forced the Appellate to sign "M.'s" birth certificate because "M.'s" mother was pressuring him to provide financial support, however "M.'s" mother denied this.  "E." indicated that there was some doubt as to whether the Appellant was even the father.  The Appellant stated that he never signed documentation pertaining to "M.'s"  birth, only to also assert that his signature appeared on her birth certificate.  There was evidence that the Appellant did not acknowledge "M." as his daughter because he did not believe that he was capable of producing a child.  However, the Appellant also stated that he provided financial support to "M.'s" mother while she was pregnant and that they lived together as a common law family from the time of "M.'s" birth until sometime in 1997.  The evidence of record indicated that the Appellant's alleged first wife died on February [redacted], 1995, and that the Appellant married "M.'s" mother 3 days later, on March [redacted], 1995.  Both "M.'s" mother and the Appellant eventually denied that they were ever married, claiming that the documentation of record demonstrating their marriage was "invented" by them in order to obtain an original birth certificate for "M."  They insisted that they were common law married without an explanation as to how, given the timing of the death of the Appellant's first wife.  Again, the Board is unable to reconcile the evidence of record pertaining to these issues, but, clearly not all of it can be true given the contradictions.  Thus, at least some of this evidence is false.  As such, the Board finds that the Appellant knowingly submitted or caused to be submitted false evidence of his alleged marital status and relationship with his alleged daughter.

In sum, the Board finds that the Appellant has knowingly submitted, or caused to be submitted, evidence that is false and/or fraudulent beyond a reasonable doubt.  The evidence demonstrates beyond a reasonable doubt that the Appellant did so in attempt to secure benefits to which he had no legal entitlement.  Consequently, the Board finds that the forfeiture of eligibility for VA benefits that was declared against the Appellant in accordance with 38 U.S.C.A. § 6103(a) was proper.

In making this determination, the Board considered the various affidavits submitted in support of the Appellant's claim.  These affidavits support the Appellant's assertion that he is "M.'s" biological father.  They also provided information about the Appellant's relationship to "M.'s" mother and "M.," as well as information as to his living situation.  These affidavits did not, however, address the salient issue presently before the Board, which is whether the Appellant knowingly submitted, or caused to be submitted, false or fraudulent evidence beyond a reasonable doubt.  As such, they are not pertinent.


ORDER

The declaration of forfeiture of VA benefits against the Appellant under 38 U.S.C.A. § 6103(a) was proper, and the appeal is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


